Order entered July 8, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00460-CV

              IN RE THE TOWN OF FLOWER MOUND, TEXAS, Relator

               Original Proceeding from the 116th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-17756

                                       ORDER
                       Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   KEN MOLBERG
                                                       JUSTICE